Citation Nr: 1541689	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for right foot strain and plantar fasciitis with lower extremity edema, previously rated as status-post stress fracture of bilateral calcanei with history of plantar fasciitis (a right foot disability) for the rating period from March 5, 2009. 

2.  Entitlement to an increased disability rating in excess of 20 percent for left foot strain and plantar fasciitis with lower extremity edema, previously rated as status-post stress fracture of bilateral calcanei with history of plantar fasciitis (a left foot disability) for the rating period from March 5, 2009.

3.  Entitlement to an earlier effective date prior to March 5, 2009 for the assignment of a 20 percent rating for each foot, to include the question of whether there is clear and unmistakable error (CUE) in the November 2002 rating decision. 

4.  Service connection for depression, to include as secondary to the service-connected right and left foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1985 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 (increased ratings for right and left foot disabilities) and May 2009 (service connection for depression) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

A June 1987 final rating decision granted service connection for a bilateral foot disability, initially assigning a 10 percent disability rating for both feet effective November 4, 1986 (the day after separation from service).  A November 2002 final rating decision denied an increased rating for the bilateral foot disability.  The Veteran filed the current claim for increased rating on March 5, 2009.  The April 2009 rating decision on appeal granted increased ratings of 20 percent for each foot.  While the Veteran mistakenly stated in a July 2009 statement that he was in receipt of a 10 percent for each foot, he was in receipt of a 10 percent rating (in total) for both feet from November 4, 1986 to March 4, 2009.  See June 1987 and November 2002 rating decisions.

Although higher disability ratings of 20 percent have been assigned for each foot, as reflected in the April 2009 rating decision, the right and left feet disability rating issues remain in appellate status as the maximum ratings have not been assigned for the rating period on appeal from March 5, 2009.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In the April 2009 rating decision, the RO denied the application to reopen service connection for a back disorder because the evidence was not new and material.  The Veteran did not appeal this denial, so the April 2009 rating decision became final with respect to the issue of service connection for a back disorder.  In the November 2013 VA Form 646, the Veteran's representative asserted that the Veteran's bilateral foot disability contributed to a back disorder.  Accordingly, the application to reopen service connection for a back disorder has been raised by the record in the November 2013 VA Form 646, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of an earlier effective date for assignment of the 20 percent rating for each foot, to include the question of CUE in a prior rating decision, and service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire rating period from March 5, 2009, the service-connected right foot disability was manifested by no more than a moderately severe foot injury.

2. For the entire rating period from March 5, 2009, the service-connected left foot disability was manifested by no more than a moderately severe foot injury.



CONCLUSIONS OF LAW

1. For the entire rating period from March 5, 2009, the criteria for an increased disability rating in excess of 20 percent for the service-connected right foot disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-84 (2015).

2. For the entire rating period from March 5, 2009, the criteria for an increased disability rating in excess of 20 percent for the service-connected left foot disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-84 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for service-connected right and left foot disabilities, the RO issued a March 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the January 2010 Decision Review Office (DRO) hearing transcript, and the Veteran's written statements.  

In April 2009 and July 2010, VA provided the Veteran with VA medical examinations to help determine the severity of the right and left foot disabilities.  Taken together, as the above-referenced VA examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings and measurements regarding the severity of the Veteran's right and left foot disabilities supported by clinical data, the Board finds that the above-referenced VA medical examination reports are adequate for VA rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.


Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the right and left foot disabilities did not change in severity during the rating period on appeal, so do not warrant staged rating as discussed in detail below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that right and left foot disabilities did not undergo an increase within the one year period before the claim was filed with VA in March 2009.  The Veteran has noted that the April 2009 VA examination report shows a similar right and left foot disabilities picture to the June 2003 VA examination report, and that his bilateral foot disability has been the same since 2003.  See July 2009 Veteran statement; January 2010 DRO hearing transcript.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Right and Left Foot Disabilities

The Veteran contends that the right and left foot disabilities have been manifested by more severe symptomatology than that contemplated by the current 20 percent rating for each foot.  Specifically, the Veteran advanced that he has chronic pain in both feet every day, as well as recurrent swelling, especially with prolonged standing, walking, and climbing stairs.  

The Veteran is in receipt of a 20 percent disability rating for each for the entire rating period on appeal from March 5, 2009 under Diagnostic Code (DC) 5284.  
DC 5284, which provides ratings for "other foot injuries" not specifically provided for in the schedular rating criteria, provides a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. 
§ 4.71a.  

The Board finds that the weight of all the lay and medical evidence is against assignment of a disability rating in excess of 20 percent for each foot for the entire rating period from March 5, 2009 because the bilateral foot symptomatology and impairment more nearly approximates moderately severe foot injury, and does not more nearly approximate a severe bilateral foot injury so as to warrant the next higher rating of 30 percent for each foot.  38 C.F.R. § 4.71a, DC 5284.  

The Veteran underwent a VA examination in April 2009 where he reported constant pain in both feet, which he rated at one to two out of 10, and which was worse with prolonged standing, walking, and repetitive motion.  The Veteran denied a history of flare-ups or use of foot orthotics.  Upon examination in April 2009, the VA examiner noted normal heel-toe-gait and good posture.  The April 2009 VA examiner indicated that both shoes revealed normal wear pattern and there were no assistive devices.  The April 2009 VA examiner indicated that examination of the right foot revealed plantigrade position without any pes planus, with a healthy skin and no deformities or swelling.  Heel and Achilles tendon were neutral, plantar fascia were non-tender, but there was tenderness above the first metatarsal joint and no tenderness of the right calcaneus.  The April 2009 VA examiner noted that left foot examination revealed plantigrade position without any pes planus with no swelling or edema.  Left foot toes were straight with pain at the first metatarsal joint.  Left plantar fascia and heel were not tender, Achilles tendon and heel were neutral with no calluses, and both ankle pulses were palpable.  The April 2009 VA examiner diagnosed chronic bilateral foot strain without any residuals of stress fracture or plantar fasciitis, and opined that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the feet.  

The Veteran underwent another VA examination in July 2010 where he reported pain in both feet, especially the bottoms of the feet, in the mid-arch area, heel area, and lateral aspects of the soles of both feet.  The Veteran reported that the pain was constant and rated it at ten out of ten, which was somewhat improved with pain medication.  The Veteran indicated that pain was worse with prolonged standing (more than half an hour), prolonged walking (more than half a mile), and climbing stairs (more than two to three flights at a stretch).  The Veteran also reported recurrent swelling and athlete's foot, but denied any bone infection, osteomyelitis, cellulitis, ulcers, amputation, or loss of tissue.  The Veteran asserted he had been using orthotics in both shoes for the previous year and without much improvement in foot pain.  The Veteran indicated that he was able to perform daily routine simple activities with no major incapacitating episodes or flare-ups.

Upon examination in July 2010, the VA examiner noted minimally low-arched feet with no obvious pes planus, and no tenderness of the tendo-achillis, swelling, tenderness, redness, warmth, or crepitus of the small joints of both feet.  The tendo-achillis alignment was normal on both sides with minimal tenderness over both soles, more so in the mid-arch and heel areas.  The July 2010 VA examiner noted that thick skin was present over the soles, especially the heels and distal parts of the feet with minimal callus-like changes in the medial aspects of both big toes and minimal hallux valgus deformities of both great toes.  The movements of the foot joints were within normal range without objective evidence of pain, including after repetitive movement.  The July 2010 VA examiner indicated that manual manipulation was not painful and that the Veteran was using inserts (orthotics) in both shoes.  The July 2010 VA examiner noted symmetrical wearing down of both shoes present, especially on the lateral aspects of the proximal soles (comparatively old shoes).  Peripheral pulses were normally felt and both feet were warm with no cellulitis, chronic ulcers, gangrene, or amputation.  Sensations were intact with no active skin lesions related to athlete's foot at that time and toenails appeared normal.  The July 2010 VA examiner indicated that the Veteran walked normally without a cane with no abnormal limping and noted that he could stand on toes and heels, and do heel-to-toe walking.  The July 2010 VA examiner diagnosed bilateral plantar fasciitis and opined that joint functions of both feet were not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.

VA treatment records during this period show a similar disability picture.  An April 2009 VA treatment record shows complaints of pain in the right plantar aspect of the right foot with increased swelling.  The April 2009 VA clinician assessed plantar fasciitis with lower extremity edema.  VA treatment records dated in January 2010 and June 2010 show that the Veteran complained of bilateral foot pain in the lateral aspect of each foot, which he rated at eight out of ten.  Both VA clinicians diagnosed bilateral pes planus with plantar fasciitis and noted mild tenderness in the lateral aspect of both feet.  A February 2010 VA podiatry record shows complaints of pain in both feet, and a diagnosis of chronic plantar fasciitis.  An October 2012 VA treatment record shows complaints of bilateral foot pain, which the Veteran rated at 9.5 out of 10.  The October 2012 VA clinician assessed plantar fasciitis.  An October 2012 VA x-ray report shows an assessment of arthritis of the right foot and a tiny heel spur of the left foot.  An August 2013 VA treatment record shows complaints of bilateral foot pain, which the Veteran rated at 9 out of 10. 

Based on the foregoing, the Board finds that this disability picture does not more nearly approximate severe foot disability of either of the Veteran's feet, so does not warrant a higher rating for either foot at any point during the rating period from March 5, 2009.  The April 2009 and July 2010 VA examination reports showed no limitation of motion of the joints of both feet.  The July 2010 VA examination report assessed minimal tenderness over both soles, especially in the mid-arch and heel areas, minimal callus-like changes in the medial aspects of both big toes, and minimal hallux valgus deformities of both great toes.  VA treatment records show complaints of swelling and moderately severe pain, as well as medical assessments of edema and mild tenderness in the lateral aspect of both feet.

While the Veteran has rated his bilateral foot pain at ten out of ten during the July 2010 examination and in some of the VA treatment consultations, the Veteran rated his bilateral foot pain at two out of ten during the April 2009 VA examination.  Moreover, VA treatment records show that the Veteran rated bilateral foot pain at 8 to 9.5 out of 10 in other instances.  Therefore, the Board finds that the weight of the evidence demonstrates that, on average, bilateral foot pain was at the moderately severe level but did not rise to a constant severe level of pain.  Moreover, severe pain by itself does not more nearly approximate the impairment contemplated for severe injury to the foot.  In this case, the evidence of record shows no limitation of motion of the joints of both feet to approximate a disability picture of severe injury.  Moreover, the April 2010 and July 2011 VA examiners opined that joint functions of both feet were not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use, which is also inconsistent with severe impairment of the feet.  For these reasons, there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, or lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Moreover, the Veteran indicated that he cannot stand for more than half an hour and cannot walk more than half a mile.  This means that the Veteran can stand for half an hour and walk more than half a mile.  This functional impairment does not rise to the level of impairment contemplated for severe foot injury.  Finally, the weight of the evidence shows that the Veteran did not have marked deformity, accentuated pain on manipulation, or characteristic callosities of the feet.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right and left foot disabilities.  See Schafrath, 1 Vet. App. at 595.  In this regard, the weight of the lay and medical evidence shows no weak foot, pes cavus, hallux rigidus, metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 U.S.C.A. § 4.71a, DC 5277-5283.  The Veteran contends that the 20 percent rating for each foot should be assigned in addition to the original 10 percent rating for both feet.  See January 2010 DRO hearing transcript.  However, the Board has considered all the symptoms and impairment related to the bilateral foot disability, to include symptoms and impairment caused by pes planus, plantar fasciitis, and minimal hallux valgus.  Awarding the Veteran a separate rating based on these same symptoms constitutes prohibited pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  

The Board has considered whether an alternative rating under DC 5276 would be more beneficial; however, the Board finds that, even if the bilateral foot pes planus were to be found severe, DC 5276 provides for only a 30 percent rating for severe bilateral pes planus, so is not actually more favorable in this case.  The weight of the evidence demonstrates that the Veteran's bilateral foot disability does not more nearly approximate pronounced flatfeet so as to warrant a higher rating of 50 percent under DC 5276.  In this regard, the weight of the lay and medical evidence demonstrates that, for the entire rating period from March 5, 2009, the Veteran did not have marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo-achillis on manipulation, which is not improved by orthopedic shows or appliances.  Accordingly, a higher rating under alternative DC 5276 is not warranted any point during the rating period from March 5, 2009. 

Finally, while the record reflects that the Veteran had arthritis of the right foot, such arthritis does not warrant a separate rating because, to the extent that right foot arthritis caused pain, tenderness, swelling, or limitation of motion due to pain, these symptoms have already been contemplated in the 20 percent rating for the right foot disability under DC 5284 and assignment of an additional rating based on these same symptoms constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  Moreover, the maximum disability rating provided for arthritis of a major joint under DC 5003 is 10 percent.  DC 5003 specifically provides that additional limitation of motion or function for arthritis that is worse than pain with noncompensable limitation of motion is to be rated under another DC that rates disability for that joint, in this case, the foot.  In this case, the Veteran's foot disabilities have been rated 20 percent each, which is higher than the 10 percent rating provided for each foot under DC 5003; therefore, a higher or separate rating for arthritis under DC 5003 is not legally possible.  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 20 percent for either foot for the entire rating period from March 5, 2009.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for bilateral foot disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's bilateral foot disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5284, specifically provide for disability ratings based on moderately severe and severe foot injuries, including due to pain and other orthopedic factors.  See 
38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; DeLuca.  

In this case, for the entire rating period from March 5, 2009, considering the lay and medical evidence, the Veteran's bilateral foot disability manifested by symptoms and impairment that more nearly approximates moderately severe foot injury due to such symptoms as bilateral foot pain, recurrent swelling, tenderness, edema, functional impairment of limited walking, standing, and climbing stairs, as well as medical findings of minimal callus-like changes in the medial aspects of both big toes, and minimal hallux valgus deformities of both great toes.  The Veteran has indicated that the functional limitation with respect to walking, standing, and climbing stairs is due to pain, which is contemplated as one of the orthopedic factors.  See id.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

The Board has also considered whether alternate ratings are warranted based on other disabilities of the feet.  See 38 C.F.R. § 4.71a, DCs 5276 to 5283.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected right and left foot disabilities, and referral for consideration of an extraschedular evaluation is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is only service connected for the right and left foot disabilities on appeal.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected right and left foot disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, entitlement to a TDIU was previously denied in a July 2015 rating decision.  The Veteran has not re-raised the issue of entitlement to a TDIU after the July 2015 denial.  Accordingly, the issue of entitlement to a TDIU is not before the Board on appeal.  This is not prejudicial to the Veteran because the Veteran can appeal the July 2015 denial of entitlement to a TDIU within one year of the July 2015 rating decision if he wishes to do so.  


ORDER

An increased disability rating for the service-connected right foot disability in excess of 20 percent, for the entire rating period from March 5, 2009, is denied.

An increased disability rating for the service-connected left foot disability in excess of 20 percent, for the entire rating period from March 5, 2009, is denied.


REMAND

Question of CUE in the November 2002 Rating Decision 

The Veteran appealed the effective date of March 5, 2009 assigned for the increased rating of 20 percent for each foot.  The Veteran has raised CUE as an alternative earlier effective date theory in the context of the issue of earlier effective date.  Specifically, he contends that there was CUE in a prior November 2002 rating decision (and July 2003 supplemental statement of the case (SSOC) readjudication) because the 10 percent rating, which was continued in the November 2002 rating decision and the July 2003 SSOC, is based on an incorrect diagnosis of status-post stress fracture of bilateral calcanei, which the Veteran advanced he never had.  The Veteran stated that the June 2003 VA examination report shows that he had "chronic" plantar fasciitis, which, according to the Veteran, indicates a worsening of the bilateral foot disability, and he alleges that the July 2003 SSOC did not consider such diagnosis in continuing the 10 percent rating for the bilateral foot disability.  See April 2010 Veteran statement.  The Veteran also stated that the June 2003 VA examination report shows the same disability picture as the April 2009 VA examination report, which was the basis for  a higher rating for the bilateral foot disability.  See January 2010 DRO hearing transcript.  As such, the Veteran asserts generally that the November 2002 rating decision and July 2003 SSOC failed to account for favorable evidence of record, and that the outcome would have been different had the RO taken into consideration such evidence. 

Based on the foregoing, the Board finds that the Veteran has raised a motion for CUE in the November 2002 rating decision's rating percentage (denial of increased rating in excess of 10 percent).  While the Veteran made the assertion that there was CUE in the July 2003 SSOC, the July 2003 SSOC is part of the appeal of the November 2002 rating decision.  Accordingly, the alleged CUE on the prior final rating decision denial of an increased rating for the bilateral foot disability in the November 2002 rating decision can be discerned.  As the CUE motion regarding the November 2002 rating decision has yet to be adjudicated by the RO, the agency of original jurisdiction, it must be returned to the RO for original adjudication.  Additionally, the earlier effective date appeal will be remanded due to the relatedness of the CUE question to the pending earlier effective date appeal.  

Service Connection for Depression

The Veteran contends that service connection for depression is warranted because depression started after the Veteran's father passed away during service.  See e.g., June 2009 notice of disagreement; January 2010 DRO hearing transcript.  Alternatively, the Veteran asserted that depression is secondary to the service-connected right and left foot disabilities.  See July 2012 VA Form 21-4138.  The May 2009 VA examination shows a diagnosis of depression.

The Veteran underwent a VA mental health examination in May 2009.  After considering the Veteran's history and reviewing the claims file, the May 2009 VA examiner opined that the Veteran's depression is not caused by the service-connected bilateral foot disability; however, the May 2009 VA examiner did not provide a rationale for this opinion, did not provide an opinion with respect to whether the right and left foot disabilities aggravated the depression, and did not consider the Veteran's history that depression started after his father's death during service.  Accordingly, the Board finds that the May 2009 VA examination report is inadequate.  See Barr, 21 Vet. App. 303 (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).  The Board finds that a new VA examination with opinion is required to help determine the etiology of the Veteran's depression, to include as due to the service-connected right and left foot disabilities.  

Accordingly, the issues of earlier effective date for assignment of the 20 percent rating for each foot and service connection for depression are REMANDED for the following actions:

1. Adjudicate the motion alleging CUE in the November 2002 rating decision denial of an increased rating in excess of 10 percent for the bilateral foot disability.  The Veteran should be provided notification of this determination and the appropriate period of time to respond. 

2. Schedule the relevant VA examination with opinion in order to assist in determining the etiology of the Veteran's depression.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner is requested to provide the following opinions: 

Is it as likely as not (i.e., probability of 50 percent or more) that the depression had its onset during active service or is otherwise related to service? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected right and left foot disabilities caused the depression?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected right and left foot disabilities aggravated (that is, permanently worsened in severity) the depression? 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the depression prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

3. Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


